DETAILED ACTION
This action is in response to Applicant’s submission dated March 29, 2022; in which Applicant elected without traverse the invention of Group I as well as the species of Compound 10 for search purposes only.  Once the species was not found in the art, the full scope of the elected invention was searched.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
	The references contained in the IDS dated March 29, 2022 are made of record.


	Election/Restriction
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8 and 10-20 are examined.  Claim 9 (in full) and 1-8 and 10-20 (all in part), the remaining subject matter being drawn to the non-elected invention are withdrawn per 37 CFR 1.142(b).
A complete reply to the final rejection must include cancellation of non-elected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. V. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). These claims are withdrawn from consideration.

Claim Rejections 35 U.S.C. § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 is rejected because it provides for the use of a compound … in the manufacture of a medicament, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 13-20 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for treating specific diseases, does not reasonably provide enablement for preventing diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Applicants are not enabled for preventing any of these diseases.  The only established prophylactics are vaccines not the tripartite compounds such as present here.  In addition, it is presumed that “preventing” the claimed diseases would require a method of identifying those individuals who will develop the claimed diseases before they exhibit symptoms.  There is no evidence of record that would guide the skilled clinician to identify those who have the potential of becoming afflicted.
“The factors to be considered [in making an enablement rejection] have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art, and the breadth of the claims”, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546.  1) As discussed above, preventing diseases requires identifying those patients who will acquire the disease before onset occurs.  This would require extensive and potentially open ended clinical research on healthy subjects.  2) Claims 15-16 list the diseases Applicant intends to treat.  3) There is no working example of such a preventive procedure in man or animal in the specification.  4) The claims rejected are drawn to clinical dermatology, oncology, or neurology medicine and are therefore physiological in nature.  5) The state of the art is that no general procedure is art-recognized for determining which patients generally will become afflicted before the fact.  6) The artisan using Applicants invention would be a Board Certified physician in dermatology, oncology, or neurology diseases with an MD degree and several years of experience.  Despite intensive efforts, pharmaceutical science has been unable to find a way of getting a compound to be effective for the prevention of dermatology, oncology, and neurology diseases generally.  Under such circumstances, it is proper for the PTO to require evidence that such an unprecedented feat has actually been accomplished, In re Ferens, 163 USPQ 609.  No such evidence has been presented in this case.  The failure of skilled scientists to achieve a goal is substantial evidence that achieving such a goal is beyond the skill of practitioners in that art, Genentech vs. Novo Nordisk, 42 USPQ2nd 1001, 1006.  This establishes that it is not reasonable to any agent to be able to prevent dermatology, oncology, or neurology disorders generally.  That is, the skill is so low that no compound effective generally against dermatology, oncology, or neurology disorders has ever been found let alone one that can prevent such conditions.  7) It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved", and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  8) The claims broadly read on all patients, not just those undergoing therapy for the claimed diseases and on the multitude of compounds embraced by Formula (I).
 	Examiner suggests deletion of the phrase “preventing or” from claim 13 and “prophylaxis or” from claims 17-20.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/197463.
WO 2017/197463 teaches in claim 5 a tripartite compound of formula (I) that inhibits endosomal PAR2 signaling having the general formula X-L-A, wherein X is an inhibitor of endosomal PAR2 signaling (pharmacophore), L is a linker moiety of 1 nm to 50 nm in length and A is a lipid anchor (named LA in the present application).  
In view of the teaching of claims 5-8 and page 15-20, line 1 (definition of the linker), it is considered that the reference discloses a family of tripartite compounds also defined by a  general formula which overlaps with the compound of present general formula (I), when present variable R4 is -NHR7, wherein R7 is -R8 and R8 is represented by the formula -L-LA, especially taking into account the structure of the PAR2 endosomal inhibitor described in claim 8 of the reference for the pharmacophore moiety, the linker moiety of present claim 1 being -C(O)-R4, wherein R4 is -NHR7 and R7 is R8 (i.e. -L-LA) and thus comprising the linkers of formula (XXII) as defined on page 17 of the reference, the lipid anchor A of formulas (II) and (III) as defined in claims 6 and 7 of the reference.  
	 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. PST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office	 	 
Tel. No.: (571) 272-9932